CPLR article 78 proceeding transferred to this Court by an order of Supreme Court, Wyoming County (Dadd, J.), entered May 29, 2002, seeking to annul a determination after a tier III hearing.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this proceeding seeking to annul a determination that he violated various inmate rules. Because the petition did not raise a substantial evidence *871issue, Supreme Court erred in transferring the proceeding to this Court (see CPLR 7804 [g]). Nevertheless, we address the merits of the issues raised in the interest of judicial economy (see Matter of Moulden v Coughlin, 210 AD2d 997). Contrary to petitioner’s contention, “[t]he presence of a weapon in an inmate’s cell may give rise to a reasonable inference that the inmate knowingly possessed the weapon, even if others also had access to the area” (Matter of Ruger v Goord, 252 AD2d 987, 987). The further contention of petitioner concerning alleged hearing officer bias was not raised on his administrative appeal, and thus he failed to exhaust his administrative remedies with respect to that contention (see Matter of Griffin v Goord, 266 AD2d 830). Present — Pine, J.P., Wisner, Hurlbutt, Kehoe and Burns, JJ.